




Exhibit 10.1








CREDIT AGREEMENT FIRST AMENDMENT


Dated as of September 12, 2013




To the Lenders parties to the Credit Agreement
and the Administrative Agent and Issuing Lender referred to below
    


Ladies and Gentlemen:


Reference is made to the Credit Agreement, dated as of August 6, 2013 (the
“Credit Agreement”), among XLIT LTD., an exempted company incorporated in the
Cayman Islands with limited liability, as the Company, the institutions from
time to time parties thereto as Lenders and Citicorp USA, Inc., as
Administrative Agent and as Issuing Lender. Capitalized terms used herein and
not otherwise defined herein have the meanings given such terms in the Credit
Agreement.


The Company hereby requests that the Credit Agreement be amended as provided
below.


Section 1. Credit Agreement Amendment. The parties agree that, subject to the
satisfaction of the conditions precedent to effectiveness set forth in Section 2
below and on and as of the First Amendment Effective Date (as defined below),
the Credit Agreement is hereby amended by deleting Schedule I and substituting
therefor Schedule I attached hereto.


Section 2. Conditions to Effectiveness. Section 1 of this amendment (this “First
Amendment”) shall be effective as of September 12, 2013 (the “First Amendment
Effective Date”) when and if:


(i)    the Company, the Issuing Lender and each Lender increasing its Commitment
shall have executed and delivered to the Administrative Agent executed
counterparts of this First Amendment;


(ii)    the Administrative Agent shall have received one or more counterparts of
the Fee Letter Amendment No. 1, dated as of September 12, 2013 (the “Fee Letter
Amendment No. 1”), which amends the Fee Letter, duly executed by the Company and
Citicorp USA, Inc.;


(iii)    the Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing, if applicable, of the
Company, the authorization of this First Amendment and the Fee Letter Amendment
No. 1 and any other legal matters relating to the Company, this First Amendment
or the Fee Letter Amendment No. 1, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel;


(iv)    the Administrative Agent shall have received a certificate of XL Group
plc with respect to the filings of XL Group plc with the Securities and Exchange
Commission in substantially the form delivered on the Effective Date; and





--------------------------------------------------------------------------------




(v)    the representations and warranties of the Company set forth in Section 3
below shall be true and correct on and as of the First Amendment Effective Date
as though made on and as of such date and at the time of and both before and
immediately after giving effect to the First Amendment no Default shall have
occurred and be continuing.


Section 3. Representations and Warranties. The Company represents and warrants
that (i) the representations and warranties contained in Article IV of the
Credit Agreement, as amended hereby (with each reference therein to “this
Agreement”, “hereunder”, any Credit Document and words of like import referring
to the Credit Agreement or the Fee Letter being deemed to be a reference to this
First Amendment, the Credit Agreement, as amended hereby, and the Fee Letter, as
amended by the Fee Letter Amendment No. 1), are true and correct in all material
respects on and as of the date hereof as though made on and as of such date (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date), and (ii) no event has
occurred and is continuing, or would result from the execution and delivery of
this First Amendment or the Fee Letter Amendment No. 1, that constitutes a
Default.


Section 4. Effect on the Credit Documents. The execution, delivery and
effectiveness of this First Amendment and the Fee Letter Amendment No. 1 shall
not operate as a waiver of any right, power or remedy of the Issuing Lender, any
Lender or the Administrative Agent under any Credit Document, or constitute a
waiver of any provision of any Credit Document. Except as expressly amended
above and pursuant to the Fee Letter Amendment No. 1, each Credit Document is
and shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed. This First Amendment shall be binding on the parties
hereto and their respective successors and permitted assigns under the Credit
Agreement.


Section 5. Costs, Expenses and Taxes. The Company agrees to pay promptly all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution and delivery of this First Amendment
and any other instruments and documents to be delivered hereunder, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent with respect thereto in an amount, and all
reasonable costs and expenses (including, without limitation, reasonable
out-of-pocket counsel fees and expenses), if any, in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this First Amendment.


Section 6. Miscellaneous. This First Amendment shall constitute a Credit
Document and shall be subject to the provisions of Article X of the Credit
Agreement, each of which is incorporated by reference herein, mutatis mutandis.


If you consent and agree to the foregoing, please evidence such consent and
agreement by (i) executing and returning a counterpart to this First Amendment
by facsimile or e-mail to William Westbrook (fax no. 404-572-5128 / e-mail:
wwestbrook@kslaw.com) and (ii) promptly thereafter executing and returning three
original counterparts to this First Amendment by overnight mail to King &
Spalding LLP, 1180 Peachtree Street, NE, Atlanta, GA, 30309, Attention: William
Westbrook.
                    
[remainder of page intentionally left blank]



--------------------------------------------------------------------------------










Very truly yours,


XLIT LTD.,
as Company




By /s/ Simon Rich
Name: Simon RIch
Title: Director






















































































XLIT - Credit Agreement First Amendment





--------------------------------------------------------------------------------




The undersigned hereby consent
and agree to the foregoing:




CITICORP USA, INC.,
as Issuing Lender




By /s/ Charles Plambeck
Name: Charles Plambeck
Title: Vice President




CITIBANK, N.A.
as Lender




By /s/ Richard Rivera
Name: Richard Rivera
Title: Vice President




































































XLIT - Credit Agreement First Amendment



--------------------------------------------------------------------------------










SCHEDULE I
To
Credit Agreement First Amendment


*    *    *    *    *    *
SCHEDULE I
To
Credit Agreement


Commitments


A. During the period from and including the Effective Date to but excluding the
First Amendment Effective Date.


Lender
Commitment
Citibank, N.A.
$100,000,000
 
 
Total
$100,000,000



B. During the period from and including the First Amendment Effective Date to
and including close of business on the Commitment Termination Date.


Lender
Commitment
Citibank, N.A.
$200,000,000
 
 
Total
$200,000,000






